The action which relator seeks to dismiss pursuant to Rule III was commenced by service of summons and complaint upon the defendant therein (relator here), November 23, 1938. The defendant answered promptly, and caused the action to be placed on the trial docket March 14, 1939. In due time the case was set for trial for September 26, 1939, and was regularly continued to November 16th following. November 14th the cause was stricken from the trial calendar. July 25, 1940, the defendant moved to dismiss the action, invoking Rule III, several months less than one year from the date the cause was stricken from the trial calendar.
When the defendant in an action has noted the case for trial, and the cause is on the trial calendar for setting, the plaintiff cannot note the case for trial, as it is already on the trial calendar. The same is true after the case has been set for trial pursuant to the defendant's action in noting the case. During this period, then, no burden rests upon the plaintiff to note the pending issue, and indeed, he cannot do so. For this reason, I am of the opinion that the period during which the case is on the trial calendar pursuant to the defendant's note cannot be considered as within the period of one year within which the plaintiff is required to note a pending issue of law or fact for hearing, as during that period the burden which rests upon the plaintiff has been performed by the defendant. The rule cannot require a plaintiff to perform the useless gesture of noting for trial an issue which is already on the trial calendar for hearing. Certainly, it could not be argued that, if the defendant noted a case for trial, and because of a congested trial calendar it would remain unset for a year, the defendant could then move to dismiss the action under Rule III, because the plaintiff had not, during *Page 545 
that period, noted the issue for trial, when during the entire period the action was on the trial docket awaiting the court's convenience.
The defendant invoked the provisions of Rule III several months before the expiration of a year from the date the cause was stricken from the trial calendar.
While I am in accord with the majority opinion, it seems to me that, independent of any disputed questions of fact, it clearly appeared that Rule III had no application to the situation which was presented to the trial court, and that no ground existed for the dismissal of the action.
JEFFERS and DRIVER, JJ., concur with BEALS, J.